Exhibit 10.1

 

            EIGHTH AMENDMENT dated as of August 25, 2004 (and effective as of
June 30, 2004) (this “Amendment”) to the Credit Agreement dated as of April 19,
2001, as amended September 17, 2001, December 21, 2001, February 7, 2002, March
20, 2002, February 5, 2003, October 30, 2003 and February 5, 2004 (as further
amended, restated, supplemented or modified, the “Credit Agreement”) by and
among VEECO INSTRUMENTS INC., a Delaware corporation (the “Company”), FLEET
NATIONAL BANK, a national banking association, as Administrative Agent and as a
Lender, JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), a New
York banking corporation, as Syndication Agent and as a Lender, HSBC BANK USA, a
national banking association organized under the laws of the United States of
America, as Documentation Agent and as a Lender, and the other Lenders party
thereto.

 

            WHEREAS, the Company has requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders have agreed to amend such
provisions of the Credit Agreement, subject to the terms and conditions set
forth herein;

 

            NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:

 

            1.         Amendments.

 

                        a.         Section 7.04 of the Credit Agreement is
hereby amended by deleting the word “or” immediately preceding subsection
“(iii)” therein and replacing it with a “,” and by adding the following
immediately following subsection “(iii)” and immediately preceding the period at
the end thereof:

 

“or (iv) those sale leaseback transactions specifically permitted in Section
7.08 hereof”

 

                         b.        Section 7.08 of the Credit Agreement is
hereby amended by adding the following proviso immediately preceding the period
at the end thereof:

 

“except for the sale leaseback of the Company’s real estate and related
facilities (a) located in Ft. Collins, Colorado, provided that the net proceeds
of such transaction shall not be less than $2,600,000 and (b) located in
Rochester, New York, provided that such sale is an arms length transaction and
provided further that the net proceeds of any such sale shall not be less than
75% of the book value of such property as of June 30, 2004”

 

            2.         Conditions to Effectiveness.

 

            This Amendment shall become effective upon receipt by the
Administrative Agent of: (a) this Amendment, duly executed by the Company and
the Guarantors; and (b) executed consents from the Required Lenders authorizing
the Administrative Agent to execute this Amendment on behalf of the Lenders.

 

 

1

--------------------------------------------------------------------------------


 

            3.         Miscellaneous.

 

            Capitalized terms used herein and not otherwise defined herein shall
have the same meanings as defined in the Credit Agreement.

 

            Except as expressly amended hereby, the Credit Agreement shall
remain in full force and effect in accordance with the original terms thereof.

 

            The amendments set forth above are limited specifically to the
matters set forth above and for the specific instances and purposes given and do
not constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred.

 

            The Company hereby represents and warrants that (a) after giving
effect to this Amendment, the representations and warranties made by the Company
and each of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date, and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

            This Amendment may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment. This Amendment shall become effective when duly
executed counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto shall have been delivered to the Administrative
Agent.

 

            This Amendment shall constitute a Loan Document.

 

            This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

[next page is signature page]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Lenders, have caused this Amendment to be duly executed by their
duly authorized officers, all as of the day and year first above written.

 

VEECO INSTRUMENTS INC.

 

FLEET NATIONAL BANK, as

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ Authorized Signatory

Name:

John F. Rein, Jr.

 

Name:

 

Title:

Executive Vice President and

 

Title:

 

 

Chief Financial Officer

 

 

 

 

The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lenders, each hereby (a)
accept and agree to the terms of the foregoing Amendment; (b) acknowledge and
confirm that all terms and provisions contained in their respective Guaranty
are, and shall remain, in full force and effect in accordance with their
respective terms; (c) reaffirm and ratify all of the representations and
covenants contained in their respective Guaranty; and (d) represent, warrant and
confirm the non-existence of any offsets, defenses and counterclaims to its
obligations under its Guaranty.

 

 

VEECO TUCSON INC.

 

VEECO METROLOGY, LLC

(formerly WYKO CORPORATION)

 

By:  VEECO INSTRUMENTS INC., its Sole Member

 

 

 

 

 

By:

/s/  John F. Rein, Jr.

 

By:

/s/  John F. Rein, Jr.

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Title:

Vice President

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

VEECO FT. COLLINS INC.

 

VEECO ROCHESTER INC.

(formerly ION TECH, INC.)

 

(formerly CVC PRODUCTS, INC.)

 

 

 

 

 

By:

/s/  John F. Rein, Jr.

 

By:

/s/  John F. Rein, Jr.

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

VEECO COMPOUND SEMICONDUCTOR

 

VEECO AII INC.

INC. (formerly Veeco St. Paul Inc. formerly Applied EPI, Inc.)

 

(formerly ADVANCED IMAGING, INC.)

 

 

 

 

 

By:

/s/  John F. Rein, Jr.

 

By:

/s/  John F. Rein, Jr.

Name:

John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------